 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                        Docket Number: 6:17-MJ-0065-JDP
11                       Plaintiff,
12                                                     MOTION TO VACATE REVIEW
                                                       HEARING; AND ORDER THEREON
13    CARLOS FLORES RODRIGUEZ,
14                       Defendant.
15

16
            The United States, by and through its representative, Susan St. Vincent hereby moves the
17
     Court for an Order to Vacate the review hearing currently scheduled in this matter for May 8,
18
     2019. On June 6, 2018, the Defendant was sentenced to 12 months of unsupervised probation
19
     with conditions including that he obey all laws, pay a $1000 fine, and complete the DMV
20
     Wet/Reckless course. Although the Defendant has not submitted proof of completion of the DMV
21
     course, the undersigned has confirmed his current license status is valid and there are no DMV
22
     requirements still outstanding. The Defendant has paid the fine in full and a recent criminal
23
     history check does not reflect any new law violations. Accordingly, the Government moves to
24
     vacate the review hearing.
25
            Dated: May 1, 2019                             /S/ Susan St. Vincent
26                                                         Susan St. Vincent
                                                           Legal Officer
27
                                                           Yosemite National Park
28
                                                       1
 1                                         ORDER
 2

 3            Upon application of the United States, and good cause having been shown therefor, IT IS
     HEREBY ORDERED that the review hearing scheduled for May 8, 2019 in the above referenced
 4
     matter, United States v. Rodriguez, 6:17-MJ-0065-JDP, be vacated.
 5

 6

 7   IT IS SO ORDERED.
 8

 9   Dated:      May 6, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
